UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-27023 Technest Holdings, Inc. (Exact name of Registrant as specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0357272 (I.R.S. Employer Identification No.) 10411 Motor City Drive, Suite 650, Bethesda, MD (Address of principal executive offices) (Zip Code) 10411 Motor City Drive, Suite 650, Bethesda, MD (Mailing Address) Issuer’s Telephone Number: (301) 767-2810 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each exchange on which registered None Not Applicable Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title or Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o Yes xNo Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding twelve (12) months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes xNo The aggregate market value of the voting and non-voting common equity held by non-affiliates* computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2009 (See definition of affiliate in Rule 12b-2 of the Exchange Act.) was: $3,013,720 * Affiliates for the purpose of this item refers to the issuer’s officers and directors and/or any persons or firms (excluding those brokerage firms and/or clearing houses and/or depository companies holding issuer’s securities as record holders only for their respective clienteles’ beneficial interest) owning 5% or more of the issuer’s Common Stock, both of record and beneficially. APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 32,678,056 shares as of September 20, 2010, all of one class of common stock, $0.001 par value. DOCUMENTS INCORPORATED BY REFERENCE Documents Incorporated by reference:None TECHNEST HOLDINGS, INC. FORM 10-K TABLE OF CONTENTS June 30, 2010 Part I Item 1. Business 4 Item 2. Property 8 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 8. Financial Statements F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 23 Item 9A(T). Controls and Procedures 23 Item 9B. Other Information 24 Part III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions and Director Independence. 33 Item 14. Principal Accounting Fees and Services 34 Part IV Item 15. Exhibits 34 Signatures 48 2 NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains forward-looking statements, which involve risks and uncertainties, such as our plans, objectives, expectations and intentions. You can identify these statements by our use of words such as “may,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” “continue,” “plans,” or their negatives or cognates. Some of these statements include discussions regarding our future business strategy and our ability to generate revenue, income and cash flow. We wish to caution the reader that all forward-looking statements contained in this Form 10-K are only estimates and predictions. Our actual results could differ materially from those anticipated as a result of risks facing us or actual events differing from the assumptions underlying such forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements contained in this Annual Report on Form 10-K. We will not update these forward-looking statements unless the securities laws and regulations require us to do so. In this annual report on Form 10-K, and unless the context otherwise requires “Technest,” the “Company,” “we,” “us” and “our” refer to Technest Holdings, Inc. and its subsidiaries, taken as a whole. All dollar amounts in this Annual Report are in U.S. dollars, unless otherwise stated. 3 PART I Item 1. Description of Business Recent Developments Sale of EOIR Technologies, Inc. On October 26, 2009, Technest entered into a Settlement Agreement with EOIR Holdings, LLC (“LLC”) and EOIR Technologies, Inc. (“EOIR”), settling all claims related to the Stock Purchase Agreement, which the parties entered into in 2007 to effectuate the sale of EOIR, a subsidiary of Technest at the time (see Note 3 to the consolidated financial statementsfor additional information). Under the terms of the Settlement Agreement, LLC agreed to pay Technest $18,000,000 no later than December 25, 2009 and an additional $5,000,000 within sixty days of EOIR being awarded a contract under the Warrior Enabling Broad Sensor Services (WEBSS) Indefinite Delivery Indefinite Quantity (ID/IQ) contract or any contract generally recognized to be a successor contract to its current STES contract. The additional $5,000,000 is also payable to Technest in the event that EOIR is awarded task orders under its current STES contract totaling $495,000,000.EOIR has guaranteed the performance of the obligations of LLC under the Settlement Agreement. The Settlement Agreement was entered into after a binding arbitration decision awarded Technest $23 million for breach of the Stock Purchase Agreement between the parties. On December 24, 2009, LLC paid Technest $18,000,000 and subsequently, the actions pending between the parties were dismissed in accordance with the Settlement Agreement.The Company paid out of the proceeds received $3,621,687 of previously recorded liabilities related to the sale of EOIR and related litigation and $13,134,741 as a return of capital dividend to our shareholders.The Company recorded a $154,000 discount on the $5 million contingent receivable as management originally anticipated collection of this amount by September 2010. The release of the WEBSS contract has fallen slightly behind original expectations and the collection of the related receivable is now anticipated in the second calendar quarter of 2011.During the year ended June 30, 2010, the Company accreted into interest income a total of $107,219 related to this discount.Technest believes that the collectability of the contingent receivable is determinable beyond a reasonable doubt and probable of collectionand as such does not believe any reserves are warranted at June 30, 2010. General As a result of the sale of EOIR, the remaining business of Technest is the design, research and development, integration, sales and support of three-dimensional imaging devices and systems primarily in the healthcare industries and intelligent surveillance devices and systems, and three-dimensional facial recognition in the security industries. Historically, the Company’s largest customers have been the National Institutes of Health and the Department of Defense. Our products leverage several core technology platforms, including: · 3D Imaging Technology Platforms: -3D capture using patented Rainbow 3D technology -3D processing, data manipulation, and advanced modeling -3D display in volumetric space · Intelligent Surveillance Technology Platforms: -360 degree video acquisition using mirror, lens, and array configurations -2D video detection, tracking, recognition and enhancement software · 3D Facial Recognition Technology Platforms: -3D facial image acquisition and recognition algorithms and software · General Technology Platforms: -High-speed imaging processing hardware and embedded algorithms Defense and Security - 3D-ID Our major products consist of our 3D SketchArtist, and 3D FaceCam, Portable MVR, OmniEye™ Wellcam, and Small Tactical Ubiquitous Detection System (STUDS). 3D SketchArtist is a three-dimensional composite sketch tool that uses our patented three-dimensional morphing technology. The tool allows you to transform ordinary two-dimensional sketches into rapidly evolving mock-ups that can be modified via facial features, poses, expressions, and lighting in seconds 4 3D FaceCam changes the way we capture photographs. The 3D FaceCam uses three sensors to create precise, complete 3D face images at light speed. By capturing the very highly detailed geometric and texture information on a face, the 3D FaceCam overcomes a photo’s traditional limitations of pose, lighting, and expression. Capture speed is less than half a second, enabling rapid processing of large numbers of people. 3D FaceCam is also highly accurate, making 3D FaceCam ideal for facial recognition. 3D FaceCamis currently being evaluated by certain correctional facilities for use with inmates and visitors. The Company has developed a new pocket size, highly portable multi-sensor video recording device designed to be used in outdoor environments-The Portable MVR. It features A/V recording with advanced MPEG4 compression, photo snapshot with JPEG format and motion detection.A 2.5 inch LCD makes recording and playback simple using on-screen intuitive menus and embedded software.The MVR also features power saving, pre and post triggers, and an external video output connector so that the MVR can be placed “in-line” with an external monitor. Recordings can also be played back on a separate computer. OmniEye™ Wellcam is an ultra light, portable 360 degree field of view camera which can be used in field applications, such as detection of underground weapon caches and search and rescue beneath building rubble, due to its durability. STUDS are state-of-the-art, miniature, disposable, low-cost motion-tracking, positioning and imaging unattended ground sensors that permit long-range surveillance at high resolution. The system also includes rapidly deployable wireless networking and GPS mapping for integration with legacy sensors, among other advantages. Medical Devices 3D Digitizer Systems provide turnkey three-dimensional (3D) imaging solutions. The Company continues to develop applications for custom fit ear pieces for MP3 players, iPods and cell phones as well as Ankle-FootOrthoses (AFOs) in collaboration with Northeastern University and Spaulding Rehabilitation hospital in Boston, Massachusetts. Currently marketing and development efforts on these products have slowed as the Company is concentrating its limited resources on its defense and security products. Technest Business Strategy The Company is currently reviewing its strategic options and focusing on 3D access control and facial recognition for law enforcement and detention centers. Technest History Technest Holdings, Inc. is the successor of a variety of businesses dating back to 1993. We were incorporated in 1993 as Alexis and Co. in the State of Nevada, and subsequently changed our name to Wee Wees Inc. Prior to December 17, 1996, we had no operations. Between December 1996 and May 2002, we were involved in a number of different businesses. Between October 10, 2003 and February 14, 2005, we had no operations, nominal assets, accrued liabilities totaling $184,468 and 139,620 (post-reverse stock split) shares of common stock issued and outstanding. Acquisition of Genex. On February 14, 2005, Technest became a majority owned subsidiary of Markland Technologies, Inc., a homeland defense, armed services and intelligence contractor. Technest issued to Markland 1,954,023 shares of its common stock in exchange for 10,168,764 shares of Markland common stock which were used as partial consideration for the concurrent acquisition of Genex Technologies, Inc. The acquisition of Genex Technologies, Inc. was effected pursuant to an Agreement Plan of Merger, dated February 14, 2005, by and among Markland, Technest, Mtech Acquisition, Inc. (a wholly-owned subsidiary of Technest), Genex and Jason Geng (the then sole stockholder of Genex). Technest paid $3,000,000 in cash and transferred the 10,168,764 shares of Markland common stock to Jason Geng, the sole stockholder of Genex, for all of the capital stock of Genex. As a result of this transaction, Genex Technologies, Inc. became a wholly-owned subsidiary of Technest. Technest financed the acquisition of Genex with the sale of 1,149,425 shares of Technest Series B preferred stock (which were convertible into Markland common stock), five-year warrants to purchase up to 1,149,425 shares of Technest common stock for an exercise price of $6.50 per share (after giving effect to the Reverse Stock Split), and 1,149,425 shares of Technest Series C preferred stock convertible into 1,149,425 shares of Technest's common stock (after giving effect to the Reverse Stock Split). Technest received gross proceeds of $5,000,000 in this offering. The issuance of these securities was not registered under the Securities Act, but was made in reliance upon the exemptions from the registration requirements of the Securities Act set forth in Section 4(2) thereof. Reverse Stock Split. On June 2, 2005, our Board of Directors and the holders of a majority of our outstanding shares of common stock approved a recapitalization in the form of a one (1) for two hundred eleven and eighteen one hundredths (211.18) reverse stock split of our shares of common stock, par value $.001 per share, outstanding (the “Reverse Stock Split”) after considering and concluding that the Reverse Stock Split was in our best interests and the best interests of our stockholders, with all fractional shares rounded up to the nearest whole number. The Reverse Stock Split was effective as of the close of business on July 19, 2005. The Reverse Stock Split did not reduce the amount of authorized shares of our common stock, which remains at 495,000,000. 5 Acquisition of EOIR. On August 17, 2005, pursuant to a Stock Purchase Agreement with Markland, our majority stockholder, we purchased all of the outstanding stock of EOIR, formerly one of Markland’s wholly-owned subsidiaries. As consideration for the stock of EOIR, we issued 12 million shares of our common stock to Markland, and, as a result, Markland’s ownership of Technest increased at the time of the transaction from 85% to approximately 98% on a primary basis and from 39% to approximately 82% on a fully diluted basis (assuming the conversion of all of our convertible securities and the exercise of all warrants to purchase Technest common stock). This reorganization did not result in a change of control of EOIR. We did not need stockholder consent in order to complete this reorganization. Markland acquired EOIR on June 29, 2004. Sale of EOIR Technologies, Inc.On September 10, 2007, Technest Holdings, Inc. (the “Company” or “Technest”) and its wholly owned subsidiary, EOIR Technologies, Inc. (“EOIR”), entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company (“LLC”), pursuant to which Technestagreed tosell EOIR to LLC.LLC is an entity formed on August 9, 2007 by The White Oak Guggenheim Defense and Aerospace Funds for the purposes of facilitating this transaction. The sale of EOIR to LLC was structured as a stock sale in which LLC acquired all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which was paid at closing and $23 million of which is payable upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate (“NVESD”). This transaction closed on December 31, 2007. On August 4, 2008, EOIR was awarded the NVESD contract with a funding ceiling of $495 million. The Contingent Purchase Price of $23 million was due as of August 21, 2008 in accordance with the Stock Purchase Agreement. LLC alleged that the amount was not due because the award of the contract to EOIR did not meet the requirements for payment under the SPA.However, following a seven-day Arbitration hearing that ended on June 30, 2009, the arbitration panel unanimously agreed with Technest and on August 21, 2009 ruled that LLC breached the SPA and must pay the remainder of the purchase price, including interest of $830,070, of$23,778,403 plus interest from the date of the Award through date of payment at 3.25%.LLC filed a petition to vacate the arbitration award in the U.S. District Court for the District of Columbia.On September 21, 2009, Technest filed its opposition toLLC's motion to vacate the award. As detailed in Technest's opposition, the bases for vacating an arbitration award are extremely limited.On October 5, 2009, Technest filed its opposition toLLC's superseding petition to vacate the arbitration award. On October 26, 2009, Technest entered into a Settlement Agreement with EOIR Holdings, LLC (“LLC”) and EOIR Technologies, Inc. (“EOIR”), settling all claims related to the Stock Purchase Agreement, which the parties entered into in 2007 to effectuate the sale of EOIR, a subsidiary of Technest at the time (see Note 3 to the consolidated financial statements for additional information). Under the terms of the Settlement Agreement, LLC agreed to pay Technest $18,000,000 no later than December 25, 2009 and an additional $5,000,000 within sixty days of EOIR being awarded a contract under the Warrior Enabling Broad Sensor Services (WEBSS) Indefinite Delivery Indefinite Quantity (ID/IQ) contract or any contract generally recognized to be a successor contract to its current STES contract. The additional $5,000,000 is also payable to Technest in the event that EOIR is awarded task orders under its current STES contract totaling $495,000,000.EOIR has guaranteed the performance of the obligations of LLC under the Settlement Agreement. The Settlement Agreement was entered into after a binding arbitration decision awarded Technest $23 million for breach of the Stock Purchase Agreement between the parties. On December 24, 2009, LLC paid Technest $18,000,000 and subsequently, the actions pending between the parties were dismissed in accordance with the Settlement Agreement.The Company paid out of the proceeds received $3,621,687 of previously recorded liabilities related to the sale of EOIR and related litigation and $13,134,741 as a return of capital dividend to our shareholders.The Company recorded a $154,000 discount on the $5 million contingent receivable as management originally anticipated collection of this amount by September 2010. The release of the WEBSS contract has fallen slightly behind original expectations and the collection of the related receivable is now anticipated in the second quarter of calendar 2011.During the year ended June 30, 2010, the Company accreted into interest income a total of $107,219 related to this discount.Technest believes that the collectability of the contingent receivable is determinable beyond a reasonable doubt and probable of collectionand as such does not believe any reserves are warranted at June 30, 2010. Technest Inc. On October 1, 2008, the Company formed and acquired a 49% interest in Technest, Inc. in exchange for the transfer of certain contracts and employees. Technest, Inc. conducts research and development in the field of computer vision technology. Technest Holdings has the right of first refusal to commercialize products resulting from this research and development. The Company’s Chief Executive Officer beneficially owns 23% of Technest, Inc.and a former employee of the Company and current employee of Technest, Inc. owns an additional 23%. The remaining 5% interest is held by an unrelated third party.The Company has certain rights of first refusal and repurchase rights at Fair Market Value, as defined in certain restricted stock agreements, with respect to the shares of Technest, Inc. that it does not own. Competition The markets for our products and solutions are extremely competitive and are characterized by rapid technological change as a result of technical developments exploited by our competitors, changing technical needs of customers, and frequent introductions of new features. We expect competition to increase as other companies introduce products that are competitively priced, that may have increased performance or functionality, or that incorporate technological advances not yet developed or implemented by us. Some of our present and potential competitors may have financial, marketing, and research resources substantially greater than ours. In order to compete effectively in this environment, we must continually develop and market new and enhanced products at competitive prices, and have the resources to invest in significant research and development activities. There is a risk that we may not be able to make the technological advances necessary to compete successfully. Existing and new competitors may enter or expand their efforts in our markets, or develop new products to compete against ours. Our competitors may develop new technologies or enhancements to existing products or introduce new products that will offer superior price or performance features. New products or technologies may render our products obsolete. Many of our primary competitors are well-established companies that have substantially greater financial, managerial, technical, marketing, personnel and other resources than we do. 6 We have particular proprietary technologies, some that have been developed and others that are in development. We will focus on our proprietary technologies, or leverage our management experience, in order to differentiate ourselves from these organizations. There are other technologies being presented to our customers that directly compete with our technologies. Intellectual Property Our ability to compete effectively depends to a significant extent on our ability to protect our proprietary information. We rely primarily on patents and trade secret laws and confidentiality procedures to protect our intellectual property rights. We own 21 U.S. patents and have 10 patents pending. We enter into confidentiality agreements with our consultants and key employees, and maintain controls over access to and distribution of our technology, software and other proprietary information. The steps we have taken to protect our technology may be inadequate to prevent others from using what we regard as our technology to compete with us. We do not generally conduct exhaustive patent searches to determine whether the technology used in our products infringes patents held by third parties. In addition, product development is inherently uncertain in a rapidly evolving technological environment in which there may be numerous patent applications pending, many of which are confidential when filed, with regard to similar technologies. We may face claims by third parties that our products or technology infringe their patents or other intellectual property rights in the future. Any claim of infringement could cause us to incur substantial costs defending against the claim, even if the claim is invalid, and could distract the attention of our management. If any of our products are found to violate third-party proprietary rights, we may be required to pay substantial damages. In addition, we may be required to re-engineer our products or seek to obtain licenses from third parties to continue to offer our products. Any efforts to re-engineer our products or obtain licenses on commercially reasonable terms may not be successful, which would prevent us from selling our products, and in any case, could substantially increase our costs and have a material adverse effect on our business, financial condition and results of operations. Dependence on U.S. Government Contracts Almost all of our range of services and products are sold to agencies of the U.S. Government. Although we are continuously working to diversify our client base, we will continue to aggressively seek additional work from the U.S. Government. Much of our business is won through submission of formal competitive bids. Commercial bids are frequently negotiated as to terms and conditions for schedule, specifications, delivery and payment. Essentially all contracts with the United States Government, and many contracts with other government entities, permit the government client to terminate the contract at any time for the convenience of the government or for default by the contractor. We operate under the risk that such terminations may occur and have a material impact on operations. Government Regulation Most of our U.S. Government business is subject to unique procurement and administrative rules based on both laws and regulations, including the U.S. Federal Acquisition Regulation, that provide various profit and cost controls, rules for allocations of costs, both direct and indirect, to contracts and non-reimbursement of unallowable costs such as interest expenses and some costs related to business acquisitions, including for example the incremental depreciation and amortization expenses arising from fair value increases to the historical carrying values of acquired assets. Companies supplying defense-related equipment to the U.S. Government are subject to some additional business risks specific to the U.S. defense industry. Among these risks are the ability of the U.S. Government to unilaterally suspend a company from new contracts pending resolution of alleged violations of procurement laws or regulations. In addition, U.S. Government contracts are conditioned upon the continuing availability of Congressional appropriations. Congress usually appropriates funds for a given program on a September 30 fiscal year basis, even though contract performance may take several years. Consequently, at the outset of a major program, the contract is usually partially funded, and additional monies are normally committed to the contract by the procuring agency only as appropriations are made by Congress for future fiscal years. 7 U.S. Government contracts are, by their terms, subject to unilateral termination by the U.S. Government either for its convenience or default by the contractor if the contractor fails to perform the contracts' scope of work. Upon termination other than for a contractor's default, the contractor will normally be entitled to reimbursement for allowable costs and an allowance for profit. Foreign defense contracts generally contain comparable provisions permitting termination at the convenience of the government. To date, none of our significant contracts have been terminated. As is common in the U.S. defense industry, we are subject to business risks, including changes in the U.S. Government's procurement policies, governmental appropriations, national defense policies or regulations, service modernization plans, and availability of funds. A reduction in expenditures by the U.S. Government for products and services of the type we manufacture and provide, lower margins resulting from increasingly competitive procurement policies, a reduction in the volume of contracts or subcontracts awarded to us or the incurrence of substantial contract cost overruns could materially adversely affect our business. Sales and Marketing Our current marketing efforts are focused on: (1) federal government agencies; and (2) commercial security applications. These marketing duties are divided among senior management. Manufacturing Our primary manufacturing facilities are located in Bethesda, Maryland. Employees As of September 15, 2010, Technest had a total of 14 employees. We believe our future success will depend upon the continued service of our key technical and senior management personnel and upon our continued ability to attract and retain highly qualified technical and managerial personnel. None of our employees is represented by a labor union. We have never experienced a work stoppage and consider our relationship with our employees to be good. Item 2. Description of Property Technest currently leases offices with approximately 6,848 square feet in Bethesda, Maryland, pursuant to a five-year lease which expires March 31, 2011.Monthly lease amounts for this facility total approximately $16,053. We believe that our present facilities are adequate to meet our current needs. If new or additional space is required, we believe that adequate facilities are available at competitive prices. 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Until March 30, 2001 our common stock was traded on the OTC Bulletin Board under the symbol FNTN. On April 2, 2001, our trading symbol was changed to FNIT and in July 2001, it was changed to THNS. Prior to our initial public offering on December 16, 1996, there was no public trading market for such shares. On July 19, 2005, as a result of our reverse stock split, we began trading under the symbol TCNH. In June 2005, we changed our fiscal year end from December 31 to June 30; however, the following table sets forth the high and low closing bid quotations for our common stock as set forth on Nasdaq.com for the calendar years listed below: Calendar Year High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ The above quotations reflect inter-dealer prices, without retail mark-up, markdown or commission. These quotes are not necessarily representative of actual transactions or of the value of our common stock, and are in all likelihood not based upon any recognized criteria of securities valuation as used in the investment banking community. As of September 23, 2010, there were approximately 315 record holders of our common stock. Following the settlement agreement with EOIR Holdings entered into in connection with the sale of EOIR Technologies, Inc., on December 23, 2009, Technest’s board of directors declared a special “return of capital” cash distribution of $0.407 per share of common stock. The cash dividend was paid on January 15, 2010 to shareholders of record as of January 4, 2010. Other than this special “return of capital” cash distribution, we have not paid any cash dividends on our common stock in the past. The payment of any cash dividends will be at the discretion of the board of directors and will be dependent upon our results of operations, financial condition, capital requirements, contractual restrictions and other factors deemed relevant by the board. Issuer Purchases of Equity Securities We did not make any purchases of our common stock during the three months ended June 30, 2010, which is the fourth quarter of our fiscal year. Item 7. Management’s Discussion and Analysis The following discussion and analysis of our financial condition and results of operations for the years ending June 30, 2010 and 2009 should be read together with our financial statements and related notes included elsewhere in this annual report on Form 10-K. 9 When reviewing the discussion below, you should keep in mind the substantial risks and uncertainties that characterize our business. In particular, we encourage you to review the risks and uncertainties described in the section entitled "Risk Factors” beginning on page 17 of this annual report on Form 10-K. These risks and uncertainties could cause actual results to differ materially from those forecasted in forward-looking statements or implied by past results and trends. Forward-looking statements are statements that attempt to project or anticipate future developments in our business; we encourage you to review the examples of forward-looking statements under "Note Regarding Forward-Looking Statements." These statements, like all statements in this annual report on Form 10-K, speak only as of June 30, 2010 and we undertake no obligation to update or revise the statements in light of future developments. Year ended June 30, 2010 compared with the year ended June 30, 2009 Revenues Technest had $2,699,532 in revenues from continuing operations during the year ended June 30, 2010 compared with $2,482,726 during the year ended June 30, 2009. These revenues were largely generated by Small Business Innovation Research Grantsin the field of 3-dimensional imaging. At June 30, 2010, the Company’s backlog of funded contracts was approximately $1.0 million. However, since then, the Company has been awarded a further funded contract for $0.8 million. Gross profit The gross profit from continuing operations for the year ended June 30, 2010 was $1,448,273 or 54% of revenues. The gross profit from continuing operations for the year ended June 30, 2009 was $1,148,830 or 46% of revenues. Technest expects to expand its revenue base to include commercial product revenues and, accordingly, gross profit on future revenues may differ.In the year ended June 30, 2010, the Company billed approximately $84,000 representing the difference between provisional indirect cost rates for the fiscal year 2009 and final rates resulting from the submission to the Defense Contract Audit Agency (DCAA) of the annual Incurred Cost report for the year ended June 30, 2009.During the year ended June 30, 2010, the Company also started billing at the increased provisional indirect cost rates for fiscal 2010 approved by the DCAA in May 2010.These actions accounted for the increased profitability in fiscal 2010. Selling, general and administrative expenses Selling, general and administrative expenses for the year ended June 30, 2010 were $1,871,033 compared $2,142,630 for the year ended June 30, 2009.These consisted primarily of payroll related expenses, professional fees and rent.The Company continues to reduce operating costs where appropriate. Certain general and administrative expenses of the Company that are associated with EOIR totaling approximately $521, 263 and $2,723,747 in the years ended June 30, 2010 and 2009, respectively, have been included in the net loss from discontinued operations.These expenses included legal and other costs associated with the EOIR arbitration hearing. 10 Research and development In the year ended June 30, 2010, the Company incurred $146,952 in development expenses associated with its three dimensional camera products. In the year ended June 30, 2009, the Company incurred $192,349 in development expenses associated with its EARCAD, 3D scanner and SketchArtist products. Amortization of intangible assets Amortization of intangible assets for the year ended June 30, 2010 was $206,990 compared with $324,741 for the year ended June 30, 2009.Certain intangible assets were fully amortized in February, 2010.The majority of amortization expense relates to the definite-lived intangible assets acquired in conjunction with Genex Technologies. Operating loss The operating loss before taxes from continuing operations for the year ended June 30, 2010 was $776,702 compared with $1,510,890 for the year ended June 30, 2009. Other (expenses) income In the year ended June 30, 2010, the Company accreted $107,219 as interest income related to the discount on the $5 million receivable on the sale of EOIR and recorded approximately $27,590 as interest income as a result of the final settlement of the receivable on the sale of EOIR.During the year the Company paid $30,000 towards interest to American Asset Finance, LLC, upon repayment of the short term note issued to them. In the year ended June 30, 2009, the Company recorded $722,071 as interest income as a result of the unanimous arbitration award that the Company received over EOIR Holdings LLC. Discontinued Operations The net loss from discontinued operations in the year ended June 30, 2010 was $597,988 compared with a net loss of $2,209,506 in the year ended June 30, 2009. The loss in the year ended June 30, 2010 was attributable to costs incurred with the arbitration against, and the subsequent settlement with, EOIR Holdings LLC and a provision for taxes of $76,725 related to state taxes which were not able to be offset by state net operating losses as a result of the Company’s use of the installment method related to the gain on the sale of EOIR.The loss in the year ended June 30, 2009 was attributable to costs incurred with the arbitration against EOIR Holdings LLC offset by a tax benefit of $565,909 resulting from the Company incurring additional expenses in the year related to the EOIR arbitration hearing that are expected to reduce the taxable gain from the sale of EOIR. Net loss applicable to common shareholders The net loss applicable to common stockholders for the year ended June 20, 2010 was $1,390,517 in comparison with a net loss of $4,389,466 applicable to common shareholders for the year ended June 30, 2009. Included in the net loss for the years ended June 30, 2010 and 2009 are non-cash deemed dividends of$291,305 and $1,386,484, respectively, related to Series D Redeemable, Convertible Preferred Stock. 11 Liquidity and Capital Resources Cash and Working Capital On June 30, 2010, Technest had a positive working capital balance of $3,417,755 due primarily to the remaining amount due under the Settlement Agreement related to the sale of EOIR. The working capital balance relating solely to continuing operations was a negative balance of($367,208).Our primary source of operating cash flows was payments from our customers. Payments from customers are based on the amount and timing of work performed by us or the number of units delivered.Our primary ongoing uses of operating cash relate to payments to subcontractors and vendors, salaries and related expenses and professional fees.The timing of such payments is generally even throughout the year.Our vendors and subcontractors generally provide us with normal trade payment terms.Net cash used in operating activities for the year ended June 30, 2010 was $1,081,972 compared with net cash of $881,118 used in operating activities for the year ended June 30, 2009. The main drivers ofworking capital changes were: release of restricted cash in the amount of $201,697, improvements in the collection of receivables in the amount of $97,313 together with a reduction in the amounts due to vendors and accruals of$170,693, an increase of unbilled receivables in the amount of $104,569, an increase in prepaid expenses and other current assets of $37,826 and an increase in accrued income taxes of $76,725. Net cash used in operating activities for the year ended June 30, 2009 includes alegal settlement of $600,000 related to the litigation with Deer Creek. Cash Used in Investing Activities In the year ended June 30, 2010, Technest used cash of $28,414 for the acquisition of new definite-lived intangible assets representing costs associated with filing for new patents.Technest also used $3,109 for the purchase of new equipment. Cash Provided by Financing Activities In the year ended June 30, 2010, the Company received $150,000 related to the issuance of its Series D Preferred Stock. These proceeds were used primarily for legal expenses. The Company also received and repaid a short term loan of $150,000 which was used for the payment of past due professional fees. Cash Provided from Discontinued Operations On December 24, 2009, the Company received $18,000,000 from the sale of EOIR and related settlement agreement. From that amount, the Company paid $3,621,687 directly relating to contractual obligations from the sale of EOIR and costs associated with the subsequent arbitration and settlement agreement.On January 15, 2010, the Company paid $13,134,741 towards a return of capital dividend. Sources of Liquidity During the year ended June 30, 2010, we satisfied our operating and investing cash requirements from cash reserves and from the sale of Series D Redeemable Convertible Preferred Stock, a short term loan and the receipt of $18,000,000 from the settlement agreement with EOIR Holdings, Inc. The Company continues to expand its efforts in commercial sales and believes that these activities will contribute positively in fiscal 2011. In addition, the Company is aggressively cutting costs and the Company’s Chief Executive Officer has voluntarily reduced his compensation by approximately 27%. As a result of the forgoing, management believes that Technest has sufficient sources of liquidity to satisfy its obligations for at least the next 12 months. Commitments and Contingencies Facilities Technest currently leases offices with approximately 6,848 square feet in Bethesda, Maryland, pursuant to a five-year lease which expires March 31, 2011. Monthly lease amounts for this facility total approximately $16,053. Legal The litigation related to the sale of EOIR Technologies, Inc. was settled on October 26, 2009, as previously discussed. 12 Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. As of June 30, 2010, Technest had warrants outstanding for the purchase of 275,000 shares of common stock. However, due to the net share settlement provisions of these warrants, Technest does not expect any material cash proceeds upon exercise. Effect of inflation and changes in prices Management does not believe that inflation and changes in price has had or will have a material effect on operations. Critical Accounting Policies and Estimates The preparation of Technest's financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities as of the date of the financial statements and the amounts of revenues and expenses recorded during the reporting periods. We base our estimates on historical experience, where applicable, and other assumptions that we believe are reasonable under the circumstances. Actual results may differ from our estimates under different assumptions or conditions. The sections below present information about the nature of and rationale for our critical accounting policies. Principles of Consolidation and Discontinued Operation The consolidated financial statements include the accounts of Technest and its wholly-owned subsidiary, Genex Technologies, Inc. Also included in the consolidation are the results of Technest’s 49% owned subsidiary Technest, Inc. Technest, Inc. conducts research and development in the field of computer vision technology and Technest Holdings has the right of first refusal to commercialize products resulting from this research and development.The Company’s Chief Executive Officer beneficially owns 23% of Technest, Inc.and a former employee of the Company and current employee of Technest,Inc. owns an additional 23%. The remaining 5% interest is held by an unrelated third party. Technest, Inc. is considered a variable interest entity (VIE) for which Technest Holdings, Inc. is the primary beneficiary.As Technest, Inc.’s formation coincided with its consolidation with the Company, Technest, Inc. did not have any material assets, liabilities or non-controlling interests upon initial measurement.The Company initially measured any assets transferred by the Company to Technest, Inc. at the same amounts at which the assets and liabilities would have been measured if they had not been transferred.No gain or loss was recognized as a result of such transfers. Effective July 1, 2009, the Company adopted newly effective accounting guidance related to the accounting and reporting for a non-controlling interest in a subsidiary.The guidance clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.Prior to implementation of this standard, the Company included the equity of the non-controlling interest separately on the liability side of the consolidated balance sheet, between liabilities and stockholders' equity.Any non-controlling interest in prior periods presented has been reclassified to a separate component of equity.This non-controlling interest is adjusted for the non-controlling shareholders' proportionate share of Technest, Inc.’s net income and losses.In accordance with the newly effective accounting guidance, losses attributable to the parent and the non-controlling interest in a subsidiary may exceed their interests in the subsidiary’s equity.The excess, and any further losses attributable to the parent and the non-controlling interest, should be attributed to those interests.That is, the non-controlling interest should continue to be attributed its share of losses even if that attribution results in a deficit non-controlling interest balance.Implementation guidance provides for the recognition of the losses of Technest, Inc. on a prospective basis beginning in interim and annual periods subsequent to July 1, 2009. 13 All significant inter-company balances and transactions have been eliminated in consolidation. On December 31, 2007, the Company divested the operations of its subsidiary, EOIR Technologies, Inc.The assets, liabilities and results of operations (including costs related to the collection of the contingent consideration) of this subsidiary have been classified as a discontinued operation for all periods presented in the accompanying consolidated financial statements. Concentrations We are subject to concentrations of credit risk because the majority of our revenues and accounts receivable are derived from the U.S. government, including the Department of Defense, who is not required to provide collateral for amounts owed to us. Substantially all of Technest revenues are currently generated from individual customers within the Department of Defense and the National Institute for Health under Small Business Innovative Research contracts. Consequently, substantially all of our accounts receivable are due from Federal government agencies either directly or through other government contractors. We do not believe that we are subject to any unusual credit risks, other than the normal level of risk attendant to operating our business. From time to time we have cash balances in banks in excess of the maximum amount insured by the FDIC. Technest is subject to risks common to companies in the homeland defense technology industry, including, but not limited to, development by its competitors of new technological innovations, dependence on key personnel, protection of proprietary technology and loss of significant customers. Impairment of Goodwill Goodwill consists of the excess of the purchase price over the fair value of tangible and identifiable intangible net assets acquired in business combinations. Accounting guidance requires us to test goodwill for impairment at least annually at the reporting unit level in lieu of being amortized and requires a two-step impairment test for goodwill and intangible assets with indefinite lives. The first step is to compare the carrying amount of the reporting unit's net assets to the fair value of the reporting unit. If the fair value exceeds the carrying value, no further work is required and no impairment loss is recognized. If the carrying amount exceeds the fair value, then the second step is required to be completed, which involves allocating the fair value of the reporting unit to each asset and liability, with the excess being implied goodwill. An impairment loss occurs if the amount of the recorded goodwill exceeds the implied goodwill. To estimate the fair value of its reporting unit containing the goodwill, the Company utilizes a discounted cash flow model. Other valuation methods, such as a comparable company analysis, are used to corroborate the discounted cash flow analysis performed at the reporting unit.In estimating fair value, management relies on and considers a number of factors, including but not limited to, future revenue growth by product/service line, operating profit margins, overhead expenses, perpetual growth rates, discount rate, and market data and analysis, including market capitalization. The Company estimated a growth rate for its government contract business based on historical growth rates, current contract backlog and anticipated future contracts.As this work generally has low operating profit margins, the Company’s fair value estimate is not sensitive to changes in the estimated growth rate of the government contract business.To estimate the growth in the Company’s 3D Access Control product, the Company prepared a bottom up revenue forecast including estimates of the number of customers acquired, quantities purchased per customer and sales price per unit.The Company’s revenue forecast assumes five years of customer acquisitions with the number of customers remaining level after that.The Company’s fair value estimate is very sensitive to changes in the number of customers, especially in the last year of the forecast (Year 5).A decrease of more than 10% in the Year 5 forecast would cause the estimated fair value of the reporting unit to no longer exceed the carrying value of the net assets.The later years in a forecast are inherently more difficult to accurately predict.However, the Company believes that its current estimates of sales and number of customers are conservative and includes all information reasonably available to the Company.The fair value estimate is also very sensitive to changes in the discount rate used to discount estimated future cash flows.The Company determined its discount rate using discount rate information originally calculated in outside valuations obtained in prior years updated by the Company for current market conditions, risk-free interest rates and the specific risk profile of the Company.An increase in the discount rate would cause the estimated fair value of the reporting unit to no longer exceed the carrying value of the net assets.However, the Company believes that its discount rate is conservative and includes all information reasonably available to the Company. Technest tests its goodwill for impairment annually in its fourth quarter. Accounting principles generally accepted in the U.S. require additional testing if events or circumstances indicate that impairment may exist. As a result of the very light trading volume in the Company’s common stock, inefficiencies in investor research of small capitalization companies and the relatively small amount of shares in the public float, the Company’s book value exceeds its market capitalization. Technest performed an impairment test of the goodwill as of June30, 2010. Based upon the impairment test performed, there was no impairment indicated for Technest’s goodwill as of June30, 2010.The fair value of the reporting unit containing the goodwill was determined utilizing a discounted cash flow valuation approach. Estimated Useful Lives of Amortizable Intangible Assets Definite-lived intangible assets acquired with Genex represent costs of outside legal counsel related to obtaining new patents. Patent costs are amortized over the legal life of the patents, generally fifteen years, starting on the patent issue date. The costs of unsuccessful and abandoned patent applications are expensed when abandoned. The cost to maintain existing patents are expensed as incurred. The nature of the technology underlying these patents relates to 3D imaging, intelligent surveillance and 3D facial recognition technologies. 14 Technest also acquired commercialized technology relating to 3D facial recognition cameras and contracts and customer relationships from the application of 3D imaging technologies to breast cancer research for the National Institute of Health and disposable sensors and 3D face mapping for the Department of Defense. The amounts assigned to definite-lived intangible assets were determined by management based on a number of factors including an independent purchase price allocation analysis. These assets have an estimated useful life of five years. Contracts and customer relationships acquired as a result of business combinations have been valued by management considering various factors including independent appraisals done by valuation and financial advisory firms. These assets are being amortized over the contractual terms of the existing contracts plus anticipated contract renewals. Impairment of Long-Lived Assets We continually monitor events and changes in circumstances that could indicate carrying amounts of long-lived assets, including amortizable intangible assets, may not be recoverable. We recognize an impairment loss when the carrying value of an asset exceeds expected cash flows. Accordingly, when indicators or impairment of assets are present, we evaluate the carrying value of such assets in relation to the operating performance and future undiscounted cash flows of the underlying business. Our policy is to record an impairment loss when we determine that the carrying amount of the asset may not be recoverable. No impairment charges were recorded in any of the periods presented. Revenue Recognition Revenues from products are recognized when the following criteria are met: (1) there is persuasive evidence of an arrangement, such as contracts, purchase orders or written requests; (2) delivery has been completed and no significant obligations remain; (3) price to the customer is fixed or determinable; and (4) collection is probable. Revenues from time and materials contracts are recognized as costs are incurred and billed. Revenues from firm fixed price contracts are recognized on the percentage-of-completion method, either measured based on the proportion of costs recorded to date on the contract to total estimated contract costs or measured based on the proportion of labor hours expended to date on the contract to total estimated contract labor hours, as specified in the contract. Revenues from firm fixed price contracts with payments tied to milestones are recognized when all milestone requirements have been achieved and all other revenue recognition criteria have been met. Costs incurred on firm fixed price contracts with milestone payments are recorded as work in process until all milestone requirements have been achieved. During the year ended June 30, 2010, approximately 2% of our revenue has come from firm fixed price contracts. Provisions for estimated losses on all contracts are made in the period in which such losses become known. Changes in job performance, job conditions, and estimated profitability, including those arising from contract penalty provisions, and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. 15 Impact of Recently Issued Accounting Standards In October 2009, the FASB issued two related accounting pronouncements, Accounting Standards Update (“ASU”) 2009-13 and ASU 2009-14, relating to revenue recognition.One pronouncement provides guidance on allocating the consideration in a multiple-deliverable revenue arrangement and requires additional disclosure, while the other pronouncement provides guidance specific to revenue arrangements that include software elements.For multiple-deliverable arrangements, the pronouncement eliminates the requirement that there be objective and reliable evidence of fair value of the undelivered item in order for the delivered item to be considered a separate unit of accounting.Now, the delivered item shall be considered a separate unit of accounting if the delivered item has value to the customer on a standalone basis and, if the arrangement includes a general right of return relative to the delivered item, delivery or performance of the undelivered item or items is considered probable and substantially in the control of the vendor.Arrangement consideration shall be allocated at the inception of the arrangement to all deliverables on the basis of their relative selling price.When applying the relative selling price method, the selling price of each deliverable shall be determined using vendor-specific objective evidence, if it exists; third party evidence of selling price; or if neither of those exists, the vendor shall use its best estimate of the selling price for that deliverable. The pronouncement specific to certain revenue arrangements that include software elements amends the scope of arrangements that are accounted for under software revenue recognition rules and provides guidance for allocating the arrangement consideration.The pronouncement clarifies that the following arrangements are outside the scope of accounting under software revenue recognition rules and must follow the general revenue recognition rules for multiple- deliverable arrangements: 1) non-software components of tangible products, 2) software components of tangible products that are sold, licensed or leased with tangible products when the software components and non-software components of the tangible product function together to deliver the tangible product’s essential functionality, and 3) undelivered elements that relate to software that is essential to the tangible product’s functionality in 2 above.If an arrangement contains software and non-software deliverables, consideration must be allocated to the non-software deliverables individually and to the software deliverables as a group based on the relative selling price method. Both of these pronouncements are effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 and both must be adopted together.Early adoption is permitted.If a vendor elects early adoption and the period of adoption is not the beginning of the vendor’s fiscal year, the vendor is required to apply the guidance in these pronouncements retrospectively from the beginning of the vendor’s fiscal year.A vendor may also elect to adopt the guidance in these pronouncements retrospectively to prior periods.The Company will adopt these new pronouncements on July 1, 2010, as required.Management does not expect the adoption to have an impact on its financial position or results of operations. In February 2010, the FASB issued ASU 2010-09 which provides that the Company is not required to disclose the date through which subsequent events have been evaluated but is required to evaluate subsequent events through the date that the financial statements are issued. These amendments in this Update were effective upon issuance and did not have a material impact on the Company’s consolidated financial statements. 16 RISK FACTORS Any investment in our common stock involves a high degree of risk. You should consider carefully the risks described below and elsewhere in this report and the information under “Note Regarding Forward-Looking Statements,” before you decide to buy our common stock. If any of the following risks, or other risks not presently known to us or that we currently believe are not material, develop into an actual event, then our business, financial condition and results of operations could be adversely affected. In that case, the trading price of our common stock could decline due to any of these risks and uncertainties, and you may lose part or all of your investment. Risks Related To Our Business, Results of Operations and Financial Condition We have a history of operating losses and cannot give assurance of future revenues or operating profits; investors may lose their entire investment. Technest has had net operating losses each year since its inception. As of June 30, 2010, our accumulated deficit was approximately $ 17.2 million. If Technest continues to suffer losses as it has in the past, investors may not receive any return on their investment and may lose their entire investment. If we cannot obtain additional capital required to fund our operations and finance the growth our business, operating results and financial condition may suffer and the price of our stock may decline. The development of our technologies will require additional capital, and our business plan is to acquire additional revenue-producing assets. Although we believe that we have sufficient sources of liquidity to satisfy our obligations for at least the next 12 months, we may be unable to obtain additional funds, if needed, in a timely manner or on acceptable terms, which may render us unable to fund our operations or expand our business. If we are unable to obtain capital when needed, we may have to restructure our business or delay or abandon our development and expansion plans. If this occurs, the price of our common stock may decline and you may lose part or all of your investment. We will have ongoing capital needs as we expand our business. If we raise additional funds through the sale of equity or convertible securities, your ownership percentage of our common stock will be reduced. In addition, these transactions may dilute the value of our common stock. We may have to issue securities that have rights, preferences and privileges senior to our common stock. The terms of any additional indebtedness may include restrictive financial and operating covenants that would limit our ability to compete and expand. Although we have been successful in the past in obtaining financing for working capital and acquisitions, there can be no assurance that we will be able to obtain the additional financing we may need to fund our business, or that such financing will be available on acceptable terms. Our business may suffer if we cannot protect our proprietary technology. Our ability to compete depends significantly upon our patents, our trade secrets, our source code and our other proprietary technology. Any misappropriation of our technology or the development of competing technology could seriously harm our competitive position, which could lead to a substantial reduction in revenue. The steps we have taken to protect our technology may be inadequate to prevent others from using what we regard as our technology to compete with us. Our patents could be challenged, invalidated or circumvented, in which case the rights we have under our patents could provide no competitive advantages. Existing trade secrets, copyright and trademark laws offer only limited protection. In addition, the laws of some foreign countries do not protect our proprietary technology to the same extent as the laws of the United States, which could increase the likelihood of misappropriation. Furthermore, other companies could independently develop similar or superior technology without violating our intellectual property rights. If we resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome, disruptive and expensive, distract the attention of management, and there can be no assurance that we would prevail. Claims by others that we infringe their intellectual property rights could increase our expenses and delay the development of our business. As a result, our business and financial condition could be harmed. Our industries are characterized by the existence of a large number of patents and frequent claims and related litigation regarding patent and other intellectual property rights. We cannot be certain that our products do not and will not infringe issued patents, patents that may be issued in the future, or other intellectual property rights of others. We do not conduct exhaustive patent searches to determine whether the technology used in our products infringes patents held by third parties. In addition, product development is inherently uncertain in a rapidly evolving technological environment in which there may be numerous patent applications pending, many of which are confidential when filed, with regard to similar technologies. 17 We may face claims by third parties that our products or technology infringe their patents or other intellectual property rights. Any claim of infringement could cause us to incur substantial costs defending against the claim, even if the claim is invalid, and could distract the attention of our management. If any of our products are found to violate third-party proprietary rights, we may be required to pay substantial damages. In addition, we may be required to re-engineer our products or obtain licenses from third parties to continue to offer our products. Any efforts to re-engineer our products or obtain licenses on commercially reasonable terms may not be successful, which would prevent us from selling our products, and, in any case, could substantially increase our costs and have a material adverse effect on our business, financial condition and results of operations. Fluctuations in our quarterly revenue and results of operations could depress the market price of our common stock. Our future net sales and results of operations are likely to vary significantly from quarter to quarter due to a number of factors, many of which are outside our control. Accordingly, you should not rely on quarter-to-quarter comparisons of our results of operations as an indication of future performance. It is possible that our revenue or results of operations in a quarter will fall below the expectations of securities analysts or investors. If this occurs, the market price of our common stock could fall significantly. Our results of operations in any quarter can fluctuate for many reasons, including: ● our ability to perform under contracts and manufacture, test and deliver products in a timely and cost-effective manner; ● our success in winning competitions for orders; ● the timing of new product introductions by us or our competitors; ● the mix of products we sell; ● competitive pricing pressures; and ● general economic climate. A large portion of our expenses, including expenses for facilities, equipment, and personnel, are relatively fixed. Accordingly, if our revenues decline or do not grow as much as we anticipate, we might be unable to maintain or improve our operating margins. Any failure to achieve anticipated revenues could therefore significantly harm our operating results for a particular fiscal period. Risks Related to Contracting with the United States Government Our current revenues are derived from a small number of contracts within the U.S. government set aside for small businesses. We currently derive substantially all of our revenue from Small Business Innovation Research contracts with the U.S. Governmentsuch that the loss of any one contract could materially reduce our revenues. As a result, our financial condition and our stock price would be adversely affected. In order to receive these Small Business Innovation Research contracts, we must satisfy certain eligibility criteria established by the Small Business Administration. If we do not satisfy these criteria, we would not be eligible for these contracts and thus, our primary source of revenue would no longer be available to us.As a result, our financial condition would be adversely affected. Our business could be adversely affected by changes in budgetary priorities of the Government. Because we derive a substantial majority of our revenue from contracts with the Government, we believe that the success and development of our business will continue to depend on our successful participation in Government contract programs. Changes in Government budgetary priorities could directly affect our financial performance. A significant decline in government expenditures, or a shift of expenditures away from programs that we support, or a change in Government contracting policies, could cause Government agencies to reduce their purchases under contracts, to exercise their right to terminate contracts at any time without penalty or not to exercise options to renew contracts. Any such actions could cause our actual results to differ materially from those anticipated. Among the factors that could seriously affect our Government contracting business are: ● changes in Government programs or requirements; ● budgetary priorities limiting or delaying Government spending generally, or specific departments or agencies in particular, and changes in fiscal policies or available funding, including potential Governmental shutdowns (as occurred during the Government’s 1996 fiscal year); ● curtailment of the Government’s use of technology solutions firms. 18 Our contracts and administrative processes and systems are subject to audits and cost adjustments by the Government, which could reduce our revenue, disrupt our business or otherwise adversely affect our results of operations. Government agencies, including the Defense Contract Audit Agency, or DCAA, routinely audit and investigate Government contracts and Government contractors’ administrative processes and systems. These agencies review our performance on contracts, pricing practices, cost structure and compliance with applicable laws, regulations and standards. They also review our compliance with regulations and policies and the adequacy of our internal control systems and policies, including our purchasing, property, estimating, compensation and management information systems. Any costs found to be improperly allocated to a specific contract will not be reimbursed, and any such costs already reimbursed must be refunded. Moreover, if any of the administrative processes and systems is found not to comply with requirements, we may be subjected to increased government oversight and approval that could delay or otherwise adversely affect our ability to compete for or perform contracts. Therefore, an unfavorable outcome to an audit by the DCAA or another agency could cause actual results to differ materially from those anticipated. If an investigation uncovers improper or illegal activities, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeitures of profits, suspension of payments, fines and suspension or debarment from doing business with the Government. In addition, we could suffer serious reputational harm if allegations of impropriety were made against us. Each of these results could cause actual results to differ materially from those anticipated. Unfavorable government audit results could force us to adjust previously reported operating results and could subject us to a variety of penalties and sanctions. The federal government audits and reviews our performance on awards, pricing practices, cost structure, and compliance with applicable laws, regulations, and standards. Like most large government vendors, our awards are audited and reviewed on a continual basis by federal agencies, including the Defense Contract Management Agency and the Defense Contract Audit Agency. An audit of our work, including an audit of work performed by companies we have acquired or may acquire or subcontractors we have hired or may hire, could result in a substantial adjustment in our operating results for the applicable period. For example, any costs which were originally reimbursed could subsequently be disallowed. In this case, cash we have already collected may need to be refunded and our operating margins may be reduced. To date, we have not experienced any significant adverse consequences as a result of government audits. If a government audit uncovers improper or illegal activities, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeiture of profits, suspension of payments, fines and suspension or debarment from doing business with U.S. Government agencies. Risks Related To “Controlled Companies” Technest’s controlling stockholder has significant influence over the Company. As of September 23, 2010, Southridge Partners LP owns 40.3% of the shares of Technest Common Stock, with a total of 13,170,173 shares of Technest Common Stock. Aberdeen Avenue LLC beneficially owns 5.5% of the shares of Technest Common Stock, with a total of 1,814,782 shares of Technest Common Stock. Southridge Capital Management LLC beneficially owns 10.02% of the shares of Technest Common Stock, with a total of 3,274,639 shares of Technest Common Stock. Southridge Capital Fund Ltd. Beneficially owns 1,072,257 shares of Technest Common Stock. Stephen Hicks, one of our directors, is deemed to beneficially own the shares of Technest Common Stock beneficially owned by Southridge Partners LP, Aberdeen Avenue LLC, Southridge Capital Management LLC, Southshore Capital Fund Ltd. and Garth LLC. Including the shares of Technest Common Stock beneficially owned by these entities, along with those shares directly owned by Mr. Hicks and the shares owned by Trillium Partners, LP, Mr. Hicks is deemed to beneficially own 62.23% of the shares of Technest Common Stock, with a total of 20,345,665 shares of Technest Common Stock. Mr. Hicks disclaims beneficial ownership of such shares other than those issued to Mr. Hicks as a director of Technest. In 2008, Southridge appointed three members to Technest’s board of directors (currently, there are a total of six directors on Technest’s board of directors). As a result, Southridge possesses significant influence over our affairs.Southridge’s stock ownership and relationships with members of Technest’s board of directors may have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of Technest, which in turn could materially and adversely affect the market price of Technest’s common stock. A very small number of investors hold a controlling interest in our stock. As a result, the ability of minority shareholders to influence our affairs is extremely limited. A very small number of investors collectively owned approximately 62.23% of Technest’s outstanding common stock on a primary basis. As a result, those investors have the ability to control all matters submitted to the stockholders of Technest for approval (including the election and removal of directors).A significant change to the composition of our board could lead to a change in management and our business plan. Any such transition could lead to, among other things, a decline in service levels, disruption in our operations and departures of key personnel, which could in turn harm our business. 19 Moreover, this concentration of ownership may have the effect of delaying, deferring or preventing a change in control, impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control, which in turn could materially and adversely affect the market price of the common stock. Minority shareholders of Technest will be unable to affect the outcome of stockholder voting as these investors or any other party retains a controlling interest. Risks Related To Capital Structure Shares eligible for future sale, if sold into the public market, may adversely affect the market price of our common stock. Currently, we have a significant number of shares that are eligible for public resale. Our common stock is thinly traded. The public resale of these shares may result in a greater number of shares being available for trading than the market can absorb. This may cause the market price of our common stock to decrease. The sale of material amounts of common stock could encourage short sales by third parties and further depress the price of our common stock. As a result, you may lose all or part of your investment. The significant downward pressure on our stock price caused by the sale of a significant number ofshares could cause our stock price to decline, thus allowing short sellers of our stock an opportunity to take advantage of any decrease in the value of our stock. The presence of short sellers in our common stock may further depress the price of our common stock. Risks Related To Investing In Low- Priced Stock It may be difficult for you to resellshares of our common stock if an active market for our common stock does not develop. Our common stock is not actively traded on a securities exchange and we do not meet the initial listing criteria for any registered securities exchange or the Nasdaq National Market System. It is quoted on the less recognized OTC Bulletin Board. This factor may further impair your ability to sell your shares when you want and/or could depress our stock price. As a result, you may find it difficult to dispose of, or to obtain accurate quotations of the price of, our securities because smaller quantities of shares could be bought and sold, transactions could be delayed and security analyst and news coverage of our company may be limited. These factors could result in lower prices and larger spreads in the bid and ask prices for our shares. Technest’scommon stock is “penny stock,” with the result that trading of our common stock in any secondary market may be impeded. Due to the current price of our common stock, many brokerage firms may not be willing to effect transactions in our securities, particularly because low-priced securities are subject to SEC rules imposing additional sales requirements on broker-dealers who sell low-priced securities (generally defined as those having a per share price below $5.00). These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock as it is subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. These factors severely limit the liquidity, if any, of our common stock, and will likely continue to have a material adverse effect on its market price and on our ability to raise additional capital. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; 20 (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type, size and format, as the SEC may require by rule or regulation. In addition, the broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: (a) bid and ask quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) monthly account statements showing the market value of each penny stock held in the customer’s account. Also, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. We cannot predict the extent to which investor interest in our stock or a business combination, if any, will lead to an increase in our market price or the development of an active trading market or how liquid that market, if any, might become. The market price of our common stock may be volatile. As a result, you may not be able to sell our common stock in short time periods, or possibly at all. Our stock price has been volatile. From January 2006 to August 2010, the trading price of our common stock ranged from a low price of $0.05 per share to a high price of $11.35 per share. Many factors may cause the market price of our common stock to fluctuate, including: ● variations in our quarterly results of operations; ● the introduction of new products by us or our competitors; ● acquisitions or strategic alliances involving us or our competitors; ● future sales of shares of common stock in the public market; and ● market conditions in our industries and the economy as a whole. In addition, the stock market has recently experienced extreme price and volume fluctuations. These fluctuations are often unrelated to the operating performance of particular companies. These broad market fluctuations may adversely affect the market price of our common stock. When the market price of a company's stock drops significantly, stockholders often institute securities class action litigation against that company. Any litigation against us could cause us to incur substantial costs, divert the time and attention of our management and other resources or otherwise harm our business. Risks Relating to New Corporate Governance Standards We expect our administrative costs and expenses resulting from certain regulations to increase, adversely affecting our financial condition and results of operations. We face new corporate governance requirements under the Sarbanes-Oxley Act of 2002, the NASDAQ Capital Market requirements and SEC rules adopted thereunder. These regulations when we become subject to them will increase our legal and financial compliance and make some activities more difficult, time-consuming and costly. New corporate governance requirements have made it more difficult to attract qualified directors. As a result, our business may be harmed and the price of our stock may be adversely affected. New corporate governance requirements have increased the role and responsibilities of directors and executive officers of public companies. These new requirements have made it more expensive for us to maintain director and officer liability insurance. We may be required to accept reduced coverage or incur significantly higher costs to maintain coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve as members of our board of directors. 21 If we fail to maintain effective internal controls over financial reporting, the price of our common stock may be adversely affected. We are required to establish and maintain appropriate internal controls over financial reporting. Our internal controls over financial reporting may have weaknesses and conditions that need to be addressed, the disclosure of which may have an adverse impact on the price of our common stock. Failure to establish those controls, or any failure of those controls once established, could adversely impact our public disclosures regarding our business, financial condition or results of operations. In addition, management's assessment of internal controls over financial reporting may identify weaknesses and conditions that need to be addressed in our internal controls over financial reporting or other matters that may raise concerns for investors. Any actual or perceived weaknesses and conditions that need to be addressed, disclosure of management's assessment of our internal controls over financial reporting or disclosure of our independent registered public accounting firm's attestation to or report on management's assessment of our internal controls over financial reporting may have an adverse impact on the price of our common stock. 22 Item 8. Financial Statements TECHNEST HOLDINGS, INC. CONSOLIDATED FINANCIAL STATEMENTS INDEX Page Number Technest Holdings, Inc. and Subsidiaries Years ended June 30, 2010 and 2009 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-5 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-8 Notes to Consolidated Financial Statements F-10 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Technest Holdings, Inc. and Subsidiaries Bethesda, Maryland We have audited the accompanying consolidated balance sheets of Technest Holdings, Inc. and subsidiaries as of June 30, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Technest Holdings, Inc. and subsidiaries as of June 30, 2010 and 2009, and the results oftheir operations andtheir cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Wolf & Company, P.C. Boston, Massachusetts September 27, 2010 F-2 TECHNEST HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2 June 30, 2010 June 30, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Unbilled receivable - Inventory and work in process Restricted cash Prepaid expenses and other current assets Assets related to discontinued operations Total Current Assets Property and Equipment – Net of accumulated depreciation $118,013 and $94,703 Other Assets Deposits Definite-lived intangible assets – Net of accumulated amortization $1,627,731 and $1,420,740 Goodwill Total Other Assets Total Assets $ $ LIABILITIES, REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other current liabilities Accrued state income taxes Liabilities related to discontinued operations Total Current Liabilities Total Liabilities See notes to consolidated financial statements. (continued) F-3 TECHNEST HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2 June 30, 2010 June 30, 2009 Series D Redeemable, Convertible Preferred Stock - $.0001 par value; 3,000 shares authorized; -0- and 1,640 shares issued and outstanding at June 30, 2010 and June 30, 2009, respectively (preference in liquidation of $1,690,483) at June 30, 2009) - Commitments and Contingencies Stockholders’ Equity Series A Convertible Preferred Stock - $.001 par value; 150 shares authorized; -0- and 64.325 shares issued and outstanding at June 30, 2010 and 2009, respectively (preference in liquidation of $64,325 at June 30, 2009) - - Series C Convertible Preferred Stock - $.001 par value; 1,149,425 shares authorized; -0- and 402,301 shares issued and outstanding at June 30, 2010 and 2009, respectively (preference in liquidation of $875,005 at June 30, 2009) - Common stock - par value $.001 per share; 495,000,000 shares authorized; 32,678,056 and 20,676,739 shares issued and outstanding at June 30, 2010 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total Technest Holdings, Inc. Stockholders’ Equity Non controlling interest ) - Total Stockholders’ Equity Total Liabilities, Redeemable Preferred Stock and Stockholders’ Equity $ $ See notes to consolidated financial statements. F-4 TECHNEST HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2 Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Selling, general and administrative Research and development Amortization of intangible assets Total Operating Expenses Operating Loss from Continuing Operations ) ) Other Income, Net Other income (expense) ) Interest expense ) - Interest income Total Other Income, Net Loss from Continuing Operations before Income Taxes ) ) Income tax benefit - - Net Loss from Continuing Operations ) ) Discontinued Operations Loss from discontinued operations (including loss on disposal of $-0- and $2,775,415 during the years ended June 30, 2010 and 2009, respectively) ) ) Income tax (expense) benefit ) Net Loss from Discontinued Operations ) ) Net Loss ) ) Net Loss Attributable to Non-Controlling Interest - Net Loss Attributable to Technest Holdings, Inc. ) ) Deemed Dividend to Preferred Stockholders - Series D ) ) Net Loss Applicable to Common Shareholders $ ) $ ) Basic and Diluted Loss Applicable to Common Shareholders Per Common Share From continuing operations attributable to Technest Holdings, Inc. $ ) $ ) From discontinued operations attributable to Technest Holdings, Inc. $ ) $ ) Net Loss Applicable to Common Shareholder Per Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding Basic and diluted Cash Dividends Per Common Share $ $
